Title: To Benjamin Franklin from the Marquis de Lafayette, 9 October 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
 light Camp Totawa Bridge Passaic Riveroctober the 9th 1780
I Wish it was in My power to Give you some Grand intelligence from this part of the world—But Considering the Naval Superiority which the Ennemy have hitherto kept on our Coasts, You will not wonder at our finding it Rather difficult to Cooperate against Maritime points, or such points as are at an immence distance from us.
The Arrival of the french Succour has however Been Attended With happy Circumstances—it has Serv’d as A check upon Sir harry clinton, and has forc’d him Both to leave off any offensive plan this way and to keep in Newyork Such troops as Should have Reinforc’d lord Cornwallis— From the Collection of the Ennemy’s Men of War, our trade, and privateering have deriv’d Great Benefits— The Expectation of the Succour has also Wakened the States into spirited (tho Momentary,) Measures Which have Enabled our Army to Cut a figure this Campaign in the Neighborod of Newyork and to offer the Battle to the Ennemy upon Equal terms and Equal ground.
A Naval Superiority is to us of an immence importance—let us But Gain that point and we May be able to do Some thing— No intelligence about the Cloathing— We are Nack’d, Schokingly Nack’d, and worse off on that Respect than we have ever been— For God’s Sake, my dear friend, let us have Any how fifteen or twenty thousand Compleat Suits (exclusive of what is expected) and let it be done in Such a way as will insure theyr timely departure from france— Cloathing for officers is Absolutely Necessary— No Cloth to be Got— No Monney to purchase— I hope the fifteen thousand stands of Arms will at lenght Arrive— We Shall also want a large Quantity of powder—how did it happen that Nothing is Yet Come to hand? Expectations were Rais’d—the disappointment is of Course attended with Bad Consequences— You have no idea of the shoking Situation the Army is in.

The Battle of Camden you will Certainly hear off— From General Gates’s first Accounts we thought it was Much Worse, But was afterwards happy to find there had been a strange Mistake of the General— The Militia Ran Shamefully— The Continental troops Behav’d to A Charm.
The french fleet and Army are at Rhode island. Rodney’s fleet Consists of 19 of the line, and many fifties, frigats &c our Army is Encamp’d Near this place and here I am with the light Camp— The Conduct of the Ennemy is alwaïs the same, base, insolent, and cruel.
The Eastern States talk of adopting a plan which if Agreed to will insure our independency— Newyork seems willing to fall in— Returning to Congress those powers which they Gave up, I don’t know why— Raising An Army for war—subsiting that Army are the three heads of this truly patriotic project.
You will fully hear of Arnold’s treachery—of Andre’s execution— What Miraculous escape we had—here are some papers which I have pick’d up for you— My Compliments wait on your Grand son, doctor Bancroft, monsieur de Chaumont, and My American Acquaintances on the other Side of the Great Water.
With the highest Regard and most sincere Attachment, My dear friend Yours
Lafayette
General Washington Requests that his Compliments be presented to Your excellency.his excellency Monsieur B. franklin [Esq]
 
Notation: La Fayette Octr 9. 1780
